United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1876
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Robert Jackson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: November 11, 2014
                           Filed: November 18, 2014
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Robert Jackson, a violent sex offender and self-described “pimp,” pled guilty
to one count of transporting two minor females—one fifteen and the other
sixteen—with intent to engage in criminal sexual activity in violation of 18 U.S.C.
§ 2423(a). Calculating an advisory United States Sentencing Guidelines (Guidelines)
range of 360 months to life imprisonment (level 43, category III) and “carefully
consider[ing] each and every factor under 18 [U.S.C. §] 3553(a),” the district court1
sentenced Jackson to life in prison. Jackson appeals the substantive reasonableness
of his sentence, arguing the district court “mechanically” applied the Guidelines
“without a careful analysis of the facts and circumstances unique to this case” and
imposed a sentence “greatly in excess of a sentence that is ‘sufficient, but not greater
than necessary[,]’ to achieve the purposes of sentencing.”2 (Quoting 18 U.S.C.
§ 3553(a)).

       We review the substantive reasonableness of Jackson’s sentence for abuse of
discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Our review “‘is narrow
and deferential’” and “‘it will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.’” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir.
2008)). “The district court has wide latitude to weigh the § 3553(a) factors in each
case and assign some factors greater weight than others in determining an appropriate
sentence.” United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009). Because
Jackson’s life “sentence is within the Guidelines range,” we “apply a presumption of
reasonableness.” Gall, 552 U.S. at 51.


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      2
        In passing, Jackson also contends the applicable “guidelines are no longer
based on empirical research and reasonable sentencing” and result from “Congress
interfering with the role of the United States Sentencing Commission and the
Judiciary.” Jackson’s categorical challenge to the Guidelines on policy grounds is
“‘not properly made to this court’ because on appeal we are ‘limited to determining
the substantive reasonableness of a specific sentence where the advisory guidelines
range was determined’ in accordance with the guidelines.” United States v. Pappas,
715 F.3d 225, 229 (8th Cir. 2013) (quoting United States v. Shuler, 598 F.3d 444, 448
(8th Cir. 2010)).

                                          -2-
       Jackson fails to overcome that presumption. See, e.g., United States v. Lee,
553 F.3d 598, 602 (8th Cir. 2009). Having carefully reviewed the totality of the
circumstances evident in the sentencing record, we conclude the district court
thoroughly considered the § 3553(a) factors as applied to Jackson and imposed a
reasonable sentence given the violent and despicable circumstances of this case.
Notwithstanding Jackson’s assertion to the contrary, the sentencing transcript reveals
the district court made “an individualized assessment based on the facts presented,”
duly weighed the relevant factors, and “adequately explain[ed] the chosen sentence.”
Gall, 552 U.S. at 50-51. Jackson’s “life sentence is doubtless severe, but it is not
substantively unreasonable.” United States v. Hoffman, 707 F.3d 929, 937 (8th Cir.
2013). Jackson “committed a heinous crime worthy of the sentence imposed.”
United States v. Franik, 687 F.3d 988, 991 (8th Cir. 2012).

      Because the district court did not abuse its substantial discretion, we affirm.
                      ______________________________




                                         -3-